Citation Nr: 0410850	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUE

What evaluation is warranted for post-traumatic stress disorder 
(PTSD) from January 26, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1968 to 
December 1970.

The appeal comes before the Board of Veterans' Appeals (Board) 
from May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia, 
granting service connection for PTSD and assigning a 30 percent 
disability rating for that disorder effective from the January 26, 
1999.

In a January 2000 decision review officer decision the veteran was 
awarded a 50 percent evaluation for PTSD effective from the 
January 26, 1999.  The veteran thereafter continued his appeal for 
a higher evaluation.  
 
This case was previously before the Board and was remanded in June 
2003 for further development.

In March 2004, additional evidence was submitted with a waiver of 
initial RO consideration.  The evidence submitted, however, was 
already of record.  Additionally, as it pertained to findings made 
in 1988, and as this claim pertains to the nature and extent of 
the veteran's PTSD since January 1999, the evidence submitted is 
not pertinent.


FINDINGS OF FACT

1. Since January 26, 1999, the veteran's PTSD has been manifested 
by deficiencies in most areas such as work, school, and family 
relations, due principally to depression, impaired impulse 
control, difficulty with stressful circumstances, and an inability 
to establish and maintain effective relationships.  

2.  Since January 26, 1999, the veteran's PTSD has not been 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations, grossly 
inappropriate behavior; a persistent danger of hurting self or 
others; an intermittent inability to perform activities of daily 
living; a disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

Since January 26, 1999, the schedular requirements for a 70 
percent rating for PTSD, but not higher than 70 percent, have been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Analysis

During the pendency of the appeal, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
became effective.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This law redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the provisions 
of the law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

The VCAA requires VA to notify veterans of the evidence needed to 
substantiate their claims, of the evidence they are responsible 
for obtaining and of the evidence VA will undertake to obtain.  38 
U.S.C.A. § 5103(a).  VA regulations specify that VA will tell 
veterans to submit relevant evidence in their possession.  38 
C.F.R. § 3.159(b).  

A VCAA notice was provided after the initial adjudication in this 
case.  In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
expressed the view that a claimant was entitled to VCAA notice 
prior to initial adjudication of the claim.  Unfortunately, the 
Court declined to specify a remedy where adequate notice was not 
provided prior to initial RO adjudication.  

The veteran in this case, however, is not prejudiced by the 
delayed notice of the provisions of the VCAA and their 
applicability to his claim.  This is because in May 1999, the VCAA 
was not the law of the land.  Hence, it would have been impossible 
for VA to have anticipated in 1999 what a law enacted in 2000 
would require.  Further, in the course of his appeal and after 
receiving notice of the VCAA and its applicability to his claim, 
the veteran submitted additional evidence in support of his claim, 
and additional evidence was obtained by VA.  Thus, the appellant 
received the same benefit he would have received had he submitted 
the evidence prior to initial adjudication.  

In an October 2001 supplemental statement of the case, the veteran 
was informed of the provisions of the VCAA and his right to 
assistance in development of his claim granted by the VCAA.  In 
that supplemental statement of the case, as well as in a 
supplemental statement of the case issued in January 2002, the 
veteran was informed of the bases for evaluating PTSD, and the 
bases for the RO's assignment of a 50 percent evaluation.  The 
veteran was also informed of the requirements for higher ratings 
for PTSD under existing laws and regulations, and the rating code, 
in terms of signs and symptoms of more debilitating psychiatric 
disability to be shown by psychiatric evaluation.  These 
supplemental statements of the case also provided notice to the 
veteran of what the evidence of record, to include VA 
examinations, revealed.  Finally, these documents provided notice 
why the evidence of record was insufficient to award an evaluation 
greater than the 50 percent assigned, as well as notice that the 
appellant could still submit supporting evidence.  

The RO again notified the veteran of the bases for its continued 
assignment of a 50 percent evaluation in a July 2003 supplemental 
statement of the case, the VCAA was again discussed, as were 
additional development efforts and additional evidence received.  
No new evidence pertinent to the claim was received or reported by 
the veteran subsequent thereto.  In September 2003, the veteran 
was invited to submit additional evidence, but no additional 
pertinent evidence has been received.  Thus, the Board finds that 
VA has afforded the veteran notice required by the VCAA as it 
pertains to his claim.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accurate and fully descriptive contemporaneous medical 
examinations and testing, based on review of the medical record, 
are required to evaluate the current level of disability.  38 
C.F.R. § 4.1 (2003); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Such an examination was obtained.  As noted above, the veteran was 
requested to notify VA of any additional evidence he knew of, so 
VA could obtain it in furtherance of his claim.  The veteran was 
also afforded a hearing before the Board by video conference in 
April 2002, and he addressed his disability at that time.  The 
veteran has not reported additional evidence, and the record does 
not otherwise disclose the existence of relevant records that are 
not part of the claims files.  

The claims folders contains treatment records pertaining to the 
veteran's PTSD since at least January 1999, the effective date for 
which service connection was granted.  This includes records from 
the VA medical centers in Clarksburg, and Huntington, West 
Virginia, as well as from the Mountain Comprehensive Care Center.  
The claims folders reflect that the veteran was brought to a VA 
treatment facility by a friend in January 1999, and that he was 
tearful and grateful upon initial evaluation, because his 
difficulty with life since Vietnam had finally been given a name 
("post-traumatic stress disorder") and he might now address it.  
Accordingly, by his own account, the veteran did not know of or 
receive treatment for PTSD prior to January 1999, and no search 
for prior records are necessary.  In any event, this claim is 
limited to the rating warranted since January 1999. 

The Board is satisfied that the VCAA requirement to inform the 
veteran of existing law, to inform him of his rights and 
obligations in development of his claim, and to inform him of the 
evidence necessary to further his claim, have been satisfied.  To 
the extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds that error to be harmless.  Of 
course, an error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  In this case, however, because there is not 
a scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
While perfection is an aspiration, the failure to achieve it in 
the administrative process, as elsewhere in life, does not, absent 
injury, require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

 II.  Rating Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where an appeal stems from an original rating grant, 
separate ratings may be awarded for distinct periods of time 
depending on the nature of the disability.  This is called a 
staged rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
all cases, the Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).

Under applicable criteria, 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent evaluation is warranted for PTSD where 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to  complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.

The criteria to determine the correct score on the Global 
Assessment of Functioning (GAF) Scale are found in the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders.  A score between 31 and 40 contemplates some 
impairment in reality testing or communication or serious 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A score between 41 and 50 
contemplates serious symptoms or any serious impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.

The veteran's PTSD in recent years has been associated with 
irritability, anxiety, depression, anger with poor impulse 
control, difficulty concentrating, impaired memory, occasional 
suicidal thinking, low energy, and low interest or motivation.  
The claims folders contain numerous group therapy session notes as 
well as outpatient treatment notes which recount these complaints 
and/or findings.  The claims folder also contains records of VA 
examinations in March 1999, December 1999, May 2000, and January 
2001.  At these examinations, the veteran's history was noted, 
including of a suicide attempt in 1982.  Diagnoses at these 
examinations and in Mountain Comprehensive Care Center treatment 
records have included PTSD, major depression, alcohol abuse, and 
cannabis abuse.  Global Assessment of Functioning (GAF) Scale 
scores assigned during the 1999 through 2001 period have ranged 
from the high 30's to the mid 40's.   Subsequent evaluations in 
the course of treatment in 2002 and 2003 do not present a 
significant variance in the veteran's level of disability from 
that noted in these examination records.  

In January 1999, the veteran under went a diagnostic screening for 
voluntary inpatient treatment at the Mountain Comprehensive Care 
Center.  He complained of survival guilt, depression, PTSD 
symptoms including flashbacks and nightmares, and irritability.  
He reported lacking motivation in life, having various jobs for 
short periods, and drinking heavily.  The examining social workers 
noted that the veteran was neat, he used good hygiene, and he 
presented an appropriate appearance.  He was cooperative, 
attentive, focused, and reliable.  Affect was appropriate with 
normal psychomotor activity.  He was oriented times three, and had 
insight into his behavior and problems.  His recent and remote 
memory was intact.  Speech was clear, coherent and relevant, and 
without evidence of perceptual disturbance.  The veteran reported 
a depressed mood.  The veteran's history of shooting himself in 
the stomach in 1983 was noted.  He was noted to have been 
unemployed for three years.  He reported working as a coal miner 
in 1984, and previously working as a maintenance repairman.  The 
social workers diagnosed severe major depression without psychotic 
features, alcohol and cannabis dependence, and PTSD.  

Further assessment in January 1999 noted the veteran's report of 
drinking one-half pint of liquor and six to eight beers daily, and 
smoking an average of three joints of marijuana daily.  The 
appellant complained of low energy, and reported fleeting suicidal 
ideation without intent or plan.  A GAF of 45 was assigned.  

Group treatment sessions continued from 1999 through 2001 with the 
veteran exhibiting dysphoric mood and restricted affect on a 
consistent basis, though fair to good communication and 
participation was maintained when the veteran attended group 
sessions.  The veteran kept most group session appointments during 
this period.  A few incidents of alcohol abuse were noted during 
this period in the group therapy records.  The veteran failed to 
keep group therapy appointments in January 2002 through April 
2002, and his case was accordingly then closed based on 
noncompliance.  

At a December 1999 VA examination the veteran reported flashbacks, 
having no ambition, nightmares, night sweats, episodes of anger, 
and a history of domestic violence.  Mental status examination 
revealed the appellant to be fairly groomed, and to have goal 
directed thoughts.  He did not establish eye contact, and was 
tearful and guarded.  There were no psychomotor activities.  
Current suicidal and homicidal ideation were denied.  Affect was 
constricted and mood was angry.  The diagnoses were PTSD, alcohol 
dependence, and cannabis abuse.  A global assessment of 
functioning score of 45 was assigned.

At a PTSD 60-day program from August through October 2000, the 
veteran complained of lack of achievement since returning from 
Vietnam, poor anger control, suicidal thoughts, self-isolation, 
poor sleep, nightmares, flashbacks and intrusive thoughts of 
Vietnam, and poor appetite.  He reported having suicidal thoughts 
sometimes two times per week, with increasing suicidal thoughts 
when he was very depressed.  The suicidal thoughts were also noted 
to linger.  He reported planning to use a gun if he acted on his 
suicidal thoughts, and he reported previously shooting himself in 
the stomach in a suicide attempt.  

Upon admission the veteran denied any suicidal thoughts and he was 
willing to contract for safety.  The veteran reported living with 
a girlfriend in her home and having a stable relationship with 
her.  He would return to her following the inpatient period.  He 
reported being divorced 21 years prior, and did not believe that 
the divorce was due to PTSD.  He actively participated in group 
activities, with attentive listening and appropriate responses to 
questions and comments.  Psychological testing showed that he 
veteran had some depression and a sense of hopelessness, and he 
also betrayed being suspicious and a worrier, with a sense of 
alienation from society.  Results also indicated shyness and 
introversion.  

A discharge summary recorded that the veteran participated fully 
in offered treatment modalities, and testing results were 
consistent with persons who have PTSD and symptoms of depression.  
A GAF score of 45 was assigned. 

A December 2000 Mountain Comprehensive Care Center evaluation 
informed that the veteran complained of suicidal thinking, 
irritability, and isolation, with very little interaction with 
family and friends.  The treating psychiatrist diagnosed chronic, 
severe PTSD, and recurrent, severe, major depression with 
psychotic features.  The psychiatrist assessed that the veteran 
was competent but unemployable, with a GAF of 38.  Another 
Mountain Comprehensive Care Center evaluation letter dated in 
September 2001, while signed by a different psychiatrist, was 
nearly identical, word-for-word, to the  December 2000 evaluation 
letter.

Treatment follow-up reports in 2000 and 2001 note that the veteran 
had "improved" since the inpatient program, with greater stability 
and more verbal participation in outpatient group sessions.  
Treatment notes in July and December 2001, however, inform of an 
increased alcohol abuse pattern with more sporadic attendance at 
treatment sessions.

At the January 2001 VA examination the veteran's history was noted 
and his medical record was reviewed to include a history of 
suicide attempt in the 1980's, inpatient PTSD treatment program 
from August to October of 2000, and medication and counseling 
treatment since January 1999.  The veteran complained of feeling 
poorly and not caring about things, being kept awake by nightmares 
nearly every night, daily flashbacks, social isolation, and being 
close only to his son and girlfriend.  He reported being last 
employed in 1991 or 1992 as a self-employed plant repairman.  He 
reported living in a house with his girlfriend, and denied legal 
problems, though he reported a few past arrests, including one for 
assault and battery.  He also reported being arrested in 1994 for 
assaulting his girlfriend.  He expressed a belief that difficulty 
remembering directions, interpersonal issues, and other problems 
prevented him from maintaining gainful employment.  He reported 
having suicidal thoughts, but denied current plans to hurt himself 
or others, and denied auditory or visual hallucinations.  On 
examination, the veteran's affect was appropriate and cognitive 
functioning was grossly preserved.  His mood was irritable.  He 
was well-groomed and speech was clear, coherent, relevant, and 
fluent, with goal-directed thoughts.  The examiner diagnosed 
chronic PTSD, cannabis abuse in remission, and alcohol dependence 
in remission.  The examiner assigned a GAF of 44.  

At an April 2002 video conference hearing, the veteran and his 
girlfriend testified to the severity of his PTSD.  The veteran 
testified that he only slept for three to four hours per night, 
that he spent his days watching television, talking to his dog, 
and occasionally receiving a visit from a friend.  He testified 
that he did not work, did not help around the house, and did not 
shop.  He explained that his girlfriend worked outside the home, 
did the shopping, did the housework, and took care of him.  He 
testified that he had a 20-year on-again, off-again relationship 
with her.  He added that a past marriage ended due to psychiatric 
changes after Vietnam, and that he had a son from that marriage 
with whom he had difficulty interacting.  He added that he had 
only one friend, a fellow Vietnam veteran, who visited him 
occasionally.  Their friendship was largely focused on Vietnam.  
He testified that he had not held a job for five or six years, and 
that he had quit past jobs due to a dislike of being around 
others, an inability to deal with pressure, an inability to take 
orders, and a difficulty thinking about next week or next year.  
He explained that he lived one day at a time in survival mode, 
like he had in Vietnam.  He testified that he had difficulty 
controlling his anger, and in the past he had gotten into fights 
including hitting his girlfriend.  He testified that he had 
thought about hurting himself or others in the past, and had 
attempted suicide in the early 1980's.   He concluded by arguing 
that PTSD had generally resulted in significant functional 
impairment in most areas.  

A March 2003 VA social worker treatment record notes that the 
veteran was preoccupied with the war in Iraq.  The social worker 
found the veteran to be alert and oriented times four, with 
relevant and coherent speech.  Mood was somewhat depressed and 
affect was somewhat flat, though there was no evidence of suicidal 
or homicidal ideation.  She assigned a GAF score of 49.  

In April 2003 the veteran's girlfriend submitted statements 
expressing her concerns about his mental condition and 
difficulties in their relationship.  

During a June 2003 mental health assessment the veteran reported 
following the war in Iraq, and having difficulty with sleep at 
times.  He also reported being upset with delay in his VA claim.  
Objectively, the veteran was alert and oriented times three, with 
mood slightly dysthymic and affect constricted.  There were no 
suicidal or homicidal ideations and no delusions.  No gross 
psychosis was found.  The veteran continued with medications for 
mental health, and was noted to be stable on these.  The veteran 
denied substance abuse.  A GAF score of 51 was assigned.  

Based on the findings since January 26, 1999, the Board finds that 
the preponderance of the evidence favors the assignment of a 70 
percent rating for PTSD.  With respect to whether the disorder 
warrants a total 100 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against entering 
such a finding.  

In this regard, the evidence does not show a gross impairment in 
thought processes or communication.  Further, there is no evidence 
that the veteran has persistent delusions or hallucinations.  
While there have been widely scattered episodes of domestic 
violence that would qualify as grossly inappropriate behavior, on 
balance, the preponderance of the evidence does not show that PTSD 
since January 26, 1999 has caused this level of disability.  
Additionally, there is no evidence that the veteran's PTSD since 
January 26, 1999 has caused a persistent danger that he would hurt 
himself or others, and there is no evidence that the appellant is 
unable to maintain a minimal level of personal hygiene.  He is not 
disoriented as to time or place, and there is no evidence that he 
suffers from a memory loss manifested by an inability to recall 
the names of close relatives, own occupation, or own name.  As 
such, the Board finds that an evaluation in excess of the 70 
percent awarded herein is not warranted.

In reaching this decision the Board acknowledges that evaluations 
from the Mountain Comprehensive Care Center in December 2000 and 
September 2001 found that the veteran was unemployable and that 
center assigned a global assessment of functioning score of 38.  A 
review of the letters which provided these opinions, however, does 
not reflect that the appellant suffers from the rating criteria 
which would justify a schedular 100 percent rating.  Indeed, as 
explained above, the preponderance of the evidence shows that PTSD 
symptomatology does not cause symptoms compatible with a total 
rating.  As such, the Board finds that the VA records are of 
greater probative value than the limited evidence provided in the 
letters from the Mountain Comprehensive Care Center.


ORDER

A 70 percent rating is granted for PTSD for the period beginning 
January 26, 1999, subject to the law and regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



